Case 2:18-cv-07963-JVS-PD Document 58 Filed 12/07/20 Page 1 of 2 Page ID #:4013



   1

   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSEPH CORNETT,                             Case No. CV 18-7963-JVS (PD)
 12                        Petitioner,             ORDER ACCEPTING REPORT
 13           v.                                   AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
 14                                                JUDGE AND DENYING
       WARDEN PARAMO,                              CERTIFICATE OF
 15
                           Respondent.             APPEALABILITY
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 19    records on file, the Report and Recommendation of United States Magistrate
 20    Judge, and the Supplemental Statement of Decision. Further, the Court has
 21    engaged in a de novo review of those portions of the Report to which Petitioner
 22    has objected. The Court accepts the Magistrate Judge’s Report and adopts it
 23    as its own findings and conclusions.
 24          Further, for the reasons stated in the Report and Recommendation, the
 25    Court finds that Petitioner has not made a substantial showing of the denial
 26    of a constitutional right and, therefore, a certificate of appealability is denied.
 27    See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537
 28
Case 2:18-cv-07963-JVS-PD Document 58 Filed 12/07/20 Page 2 of 2 Page ID #:4014



   1   U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
   2   Accordingly, the Petition is dismissed with prejudice.
   3

   4    DATED: December 07, 2020.
   5

   6                                       JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              2
